Case 1:20-cr-00079-RMB Document 14 Filed 02/09/21 Page 1of1

LAW OFFICES OF

Midala, Penlune S Kamins, PE

ARTHUR L. AIDALA 8118-13" AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898

JOHN S. ESPOSITO NEw YorK, NY 10036 FAX: (718) 921-3292

MICHAEL T. JACCARINO

IMRAN H. ANSARI TELEPHONE: (212) 486-001 1 OF COUNSEL
ANDREA M. ARRIGO JOSEPH A. BARATTA
DIANA FABI SAMSON FACSIMILE: (212) 750-8297 ANTOINETTE LANTERI

SENIOR COUNSEL WWW.AIDALALAW.COM WILLIAM een ne

Louis R. AIDALA PETER S. THOMAS
JOSEPH P. BARATTA February 9, 2021 LAWRENCE SPASOJEVICH

By ECF

Honorable Richard M. Berman
United States District Judge
United States Courthouse

40 Foley Square

New York, New York 10007

Re: USA v. Anastasios Verteouris
20-cr.-00079 (RMB)

Dear Judge Berman:

Please accept this letter on behalf of our client, Anastasios Verteouris, which serves to
respectfully request Your consent to allow Mr. Verteouris to leave the State of New York to
travel to Pocono Manor, Pennsylvania for a family vacation from Friday, February 12, 2021 to
Monday, February 15, 2021.

Mr. Verteouris is requesting to drive with his wife and five children from New York to
Kalahari Resorts in the Poconos for a family vacation with his mother, his cousin and wife and
their children. This vacation had been scheduled and booked prior to his pending matter being
brought before the Court. Mr. Venteouris and his family will drive back to New York on
Monday, February 12, 2021.

We have reached out to AUSA Samuel Rothschild and Pretrial Officer Francesca
Tessier-Miller, and neither have any objection to this request.

Thank you for your time and attention to this matter. If you should have any questions or
concerns, please do not hesitate to contact me at (718) 238-9898.

Respectfully submitted, -

wos BE

/Afthur L. Aidala

cc: AUSA Samuel Rothschild
Officer Francesca Tessier-Miller
